1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Marshall S. Fontes, Deputy (SBN 139567)
3    Robert Rice, Deputy (SBN 131255)
     Kern County Administrative Center
4    1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
5    Telephone 661-868-3800
6    Fax 661-868-3805

7    Attorneys for Defendants
8    County of Kern, et al.

9                                UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
12    ARTURO SANCHEZ, an individual,                   CASE NO.: 1:18-CV-00347 JLT
13                              Plaintiff,             STIPULATION TO MODIFY
14          v.                                         SCHEDULING CONFERENCE ORDER
                                                       DATES; PROPOSED ORDER
15    COUNTY OF KERN, a public entity;                  (Doc. 22)
      KERN COUNTY SHERIFFS, a public
16    entity; DEPUTY BRYAN
17    NAKABAYASWHI, an individual;
      DEPUTY RAMOS; and DOES 1 through
18    10, inclusive,
19
                                Defendants.
20
21          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES TO THIS
22   ACTION, THROUGH THEIR COUNSEL OF RECORD as follows:
23          This stipulation is entered into by and between the plaintiff and the defendants, by and
24   through their respective counsel to modify the Scheduling Order in this matter, by continuing all
25   dates by approximately sixty (60) days from the present date as follows:
26   ///
27   ///
28

                                                1
     ______________________________________________________________________
     Stipulation to Modify Scheduling Order [Proposed] Order
1            Deadline:                            Currently:                    Proposed:
2            Nonexpert Discovery Cutoff:           10/02/2019                   completed
3            Expert Disclosure:                    11/01/2019                   01/02/2020
4            Rebuttal Expert Disclosure:           12/20/2019                   02/20/2020
5            Expert Discovery Cutoff:              01/21/2020                   03/23/2020
6            Dispositive Motion Filing Deadline: 02/25/2020                     03/27/2020
7            Hearing on dispositive motions:       03/21/2020                   03/21/2020
8            Pretrial Conference:                  05/04/2020                   05/04/2020
9                                                  9:00 a.m.                    Dept. 2
10           Jury Trial:                           06/22/2020                   06/22/2020
11           (3-4 day estimate)                    8:30 a.m.                    Dept. 2
12
13           The parties request an order modifying the scheduling order for the limited purpose of a
14   60 day extension of Expert and Rebuttal Expert Disclosure, and the subsequent Expert Discovery
15   Cutoff. The parties herein have entered into a tentative settlement agreement subject to approval
16   by the County Board of Supervisors. The board hearing is currently scheduled for November 19,
17   2020. Upon approval of the agreement by the Board of Supervisors, all issues within the pending
18   litigation will be resolved.
19           The parties have previously requested a modification of the scheduling order with the
20   modified dates set forth above due to the medical condition of trial counsel Marshall S. Fontes.
21   County Counsel Fontes, Counsel for Defendants has completed medical treatments including
22   surgery and is scheduled to return to the office of County Counsel prior to January 1, 2020.
23           The parties believe these there is good cause for the above proposed changes to the
24   discovery deadlines.
25           NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties that the Scheduling
26   Order be modified as set forth above.
27   ///
28   ///

                                                2
     ______________________________________________________________________
     Stipulation to Modify Scheduling Order [Proposed] Order
1                                     Respectfully submitted,
2
     Dated: October 30, 2019          KIRAKOSIAN LAW, APC
3
4                              By: /s/ Greg L. Kirakosian (As authorized on 11/01/19)
                                      Greg L. Kirakosian
5                                     Attorney for Plaintiff, Arturo Sanchez
6    Dated: October 30, 2019          MARGO A. RAISON, COUNTY COUNSEL
7
                               By:   /s Robert Rice for Marshall S. Fontes
8                                    Marshall S. Fontes, Deputy
                                     Attorneys for Defendants,
9
                                     County of Kern, Deputy Nakabyashi and Ramos
10
11   IT IS SO ORDERED.
12
        Dated:    November 5, 2019                      /s/ Jennifer L. Thurston
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
     ______________________________________________________________________
     Stipulation to Modify Scheduling Order [Proposed] Order
1                                        PROPOSED ORDER
2          THE COURT, HAVING FOUND GOOD CAUSE, AND PER STIPULATION OF
3    COUNSEL, IT IS HEREBY ORDERED that the Scheduling Order be Amended as follows:
4          Deadline:                          Currently:               Proposed:
5          Nonexpert Discovery Cutoff:        10/02/2019               completed
6          Expert Disclosure:                 11/01/2019               01/02/2020
7          Rebuttal Expert Disclosure:        12/20/2019               02/20/2020
8          Expert Discovery Cutoff:           01/21/2020               03/23/2020
9          Dispositive Motion Filing Deadline: 02/25/2020              03/27/2020
10         Hearing on dispositive motions:    03/21/2020               03/21/2020
11         Pretrial Conference:               05/02/2020               05/04/2020
12         Jury Trial:                        06/22/2020               06/22/2020
13         (3-4 day estimate)                 8:30 a.m.                Dept. 2
14         Dept. 2
15
     IT IS SO ORDERED.
16
17
     DATED: ______________                           ______________________________
18                                                    United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                4
     ______________________________________________________________________
     Stipulation to Modify Scheduling Order [Proposed] Order
